Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 1/25/2021.
Claims 1, 2, 5, 8, 9, 11, 16, 17, and 20 have been amended.
Claim 18, 19, and 21 has been cancelled.
Claims 22 and 23 have been added.
Claims 1-17, 20, 22, and 23 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 5, the claim compares a second preference to candidate information, determines correspondence with the first preference and the candidate information, and presents in response to a determination for the second preference.  It first preference based on that comparison.  A warning is presented based on the determination of the second preference, however, no determination is made for a second preference.
In regards to Claim 23, the claim depends from Claim 21 which has been cancelled.  Correction is required.  For further consideration of the merits, based on the dependencies of other claims with the similar elements and their relation to independent claims, it will be assumed that Claim 23 is intended to depend from Claim 20

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo (Patent No. US 8,195,657 B1) in view of Outlook For iOS (outlook.uservoice.com, earliest referenced date is 2/2/2016, hereafter referred to as “Uservoice”).
In regards to Claim 1, Dellovo discloses:
shows the described activities being performed using a processors (these processors are also used to perform activities presented in the depending claims)) 
review, in real time during a session of a candidate on an employment app operating on a mobile device, a resume of the candidate that includes candidate information; (column 2, ¶ 3, shows the use of an application for interfacing by a user and job matching and data input being performed during the use of the application (“during a session”); column2, ¶ 7; column 5, ¶ 1, shows a resume being “reviewed” by the system extracting relevant information to be used for matching to and applying to jobs; column 4, ¶ 8, shows mobile devices (personal digital assistant, phone))
receive, during the session, a first employment preference of the candidate upon prompting via a [display/device]of the mobile device; (column 5, ¶ 1; column 12, ¶ 4; user is prompted to provide additional data including data related to employment preference)
detect, during the session, an employment command received from the candidate [via the display/device] upon presenting a first employment opportunity to the candidate via the [display/device]; (column 8, ¶ 1, applicant can apply to a job (“employment command”))
retrieve, during the session, the first employment opportunity based upon the candidate information and the first employment preference; (column 12, ¶ 3-columnn 13, describes processes for iteratively using multiple criteria for matching an applicant to a job, these multiple criteria can be represented by the extracted resume data that is used to match applicant’s to jobs and by the applicant entered data that is used to match applicant’s to jobs)
responsive to an employment command [via the display/device];
automatically populate an electronic application for the first employment opportunity utilizing the candidate information (column 8, ¶ 1, shows auto-population of an application using collected applicant data in response to applicant selecting and input) 
automatically submit the electronic application to an employer corresponding to the first employment opportunity. (column 8, ¶ 1, includes automatic apply function) 
present a second employment opportunity via the [display/device]. (column 2, ¶ 5, shows a command to find additional job listings related to the current job listing [NOTE: although the apply command is used in the parent claim as the “employment command”, this is based on the claim language to which it is applied and the reference does not limit “employment command” to only what is applied to Claim 1; additionally, the broadest reasonable interpretation of Claims 1 and 11 indicates that Applicant’s claimed invention does not limit the “employment command” to one type of command and therefore the prior art is applied in a similar manner])
Dellovo shows the above actions being performed in response to input commands.  Additionally, Devollo discloses the ability to perform multiple actions in response to a single input command (such as populating and submitting an electronic application, column 8, ¶ 1, as described above).  Dellovo doesn’t explicitly disclose that the employment command is determined to be a first predefined input gesture, however, Uservoice teaches that an [input] command used for performing multiple actions  is a shows the device/service having the ability to perform multiple actions with a single swipe (“read and archive”))
Modifying the system of Dellovo so as to have included an employment command being a first predefined swipe gesture as taught by Uservoice would have been obvious to one of ordinary skill in the art, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (portable telecommunication devices) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art as of the effective filing date of the claimed invention.  Dellovo explicitly discloses that the invention can be performed using a portable telecommunications device (column 4, ¶ 7, personal digital assistant, phone, etc.).  Uservoice also discloses that the invention can be performed using a portable telecommunications device related to iOS which is a mobile device operating system).  The teachings of Uservoice shows these types of devices being capable of accepting input gestures in the manner described.  Adapting a telecommunication device that hosts the invention of Devollo with the input gesture capabilities of Uservoice would yield predictable results and could be performed readily and easily by any person of ordinary skill in the art. 
Dellovo explicitly states the use of mobile devices (such as phones or PDAs).  Those type of mobile devices were well-known, at the time of the reference, to have touchscreen display and input capabilities.  Although Dellovo does not explicitly state verbatim that the mobile devices have touchscreen capabilities, Uservoice does teach 
One of ordinary skill in the art would have recognized that applying the known technique of Uservoice would have yielded predictable results.  It would have been recognized that applying the technique of Uservoice to Dellovo would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such touchscreen features into similar systems.  Further, using a touchscreen in conjunction with mobile input devices for collecting data and choice selections, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow the use of common and popular methods of interacting with a devices and/or software applications.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
In regards to Claim 3, Dellovo discloses:
identify the candidate information from the resume of the candidate, wherein the candidate information includes at least one of an education level, an employment title, and an employment task. (column 2, ¶ 7)
In regards to Claim 4, Dellovo discloses:
prompt the candidate to provide the first employment preference; (column 5, ¶ 1)
receive the first employment preference; (column 5, ¶ 1)
Dellovo does not limit the applicant to only entering one piece of data, however, even if Devollo/Uservoice does not explicitly disclose subsequently prompt the 
In regards to Claim 16, Dellovo discloses:
while a session with the candidate is not underway, determine that a new employment opportunity corresponds to a candidate profile of the candidate, the candidate profile including the candidate information and search history of the candidate; and send an electronic communication regarding the new employment opportunity to the candidate. (column 11, ¶ 2)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo in view of Uservoice in further view of Bare (Pub. No. US 2007/0054248 A1).
In regards to Claim 2, Dellovo discloses:
identify preselected employment characteristics based upon the candidate information of the resume of the candidate; (column2, ¶ 7; column 5, ¶ 1)
present the preselected employment characteristics to the candidate via the touchscreen; (column 5, ¶ 1,  presented to candidate for confirmation) and 
The combination of Devollo and Uservoice shows the use of a touchscreen, as discussed in the parent claim rejections, above.
Devollo/Uservoice does not explicitly disclose, but Bare teaches presenting the preselected employment characteristics to the candidate as selectable buttons and receive a selection of one or more of the preselected employment characteristics as the first employment preference. (Fig. 4A; Fig. 4B; [0055],  shows a selectable list of job characteristics that can be selected by the employee, also shows that data extracted from a resume can be used to populate the list)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Devollo/Uservoice so as to have included presenting the preselected employment characteristics to the candidate as selectable buttons and receive a selection of one or more of the preselected employment characteristics as the first employment preference, as taught by Bare.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo in view of Uservoice in further view of Rosen et al. (Pub. No. US 2006/0229896 A1).
In regards to Claim 5, Devollo/Uservoice does not explicitly disclose compare the first employment preference to the candidate information; determine whether the first employment preference corresponds to the candidate information; and present, responsive to determining that the first employment preference does not correspond to 
compare a second employment preference to the candidate information; ([0087]-[0089],  makes matches between candidate (employment seeker) info, employment seeker preferences (compares multiple employment preferences), and employee seeker preferences (the position); [0046], shows a user entered a preference for compensation of $80,000 and has entered a set of skills (candidate information))
determine whether the first employment preference corresponds to the candidate information; ([0046], shows that positions with compensation of $80,000 (as preferred by employment seeker) may require additional and/or different skills than employment seeker has entered (skills in candidate information))
present, responsive to determining that the second employment preference does not correspond to the candidate information, a warning to the candidate via the touchscreen. ([0046], employment seeker is notified of the discrepancy between employment seeker’s preferences and candidate information and provided an opportunity to reconcile the information)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice so as to have included comparing an employment preference to the candidate information; determining whether the first employment preference corresponds to the candidate information; and present, responsive to determining that the first employment preference does not correspond to the candidate information, a warning the candidate via the display as taught by Rosen in order to provide the candidate with relevant 
The combination of Devollo and Uservoice shows the use of a touchscreen, as discussed in the parent claim rejections, above.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo in view of Uservoice in further view of Viswanath et al. (Pub. No. US 2015/0242942 A1).
In regards to Claim 6, Devollo/Uservoice does not explicitly disclose wherein the first predefined input motion is a single swipe motion across an input screen in a first direction, however, Viswanath teaches swiping in a predefined direction being an indication of a specific input action  ([0219])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice so as to have included wherein the first predefined input motion is a single swipe motion across an input screen in a first direction as taught by Viswanath in order to “…improve the efficiency and functionality of the interface by allowing commands to be intuitively input without requiring additional hardware or software input devices (e.g., a third-party keyboard) or overly complex layers of on-screen menus…” (Viswanath, [0047. 
In regards to Claims 7, Dellovo discloses the ability to save job listings in a database that can be applied to later (column 2, ¶ 3; column 8, ¶2).  Additionally, Uservocie discloses the use of a single swipe as an input motion, as described above.  Devollo/Uservoice does not explicitly disclose wherein the [method/system] saves the first employment opportunity for the candidate responsive to determining that the “bookmark command” indicates an intent to revisit an item similar to an intent for saving an item; [0074], additionally shows commands specifically for saving and item and/or adding an item to a favorites list)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice so as to have included saving the first [content/item] for the candidate responsive to determining that a command is a second predefined input motion, the second predefined input motion is a single swipe motion across the input screen in a second direction, the app manager saves a first [content/item] to enable subsequent access of the [content/item] as taught by Viswanath in order to “…improve the efficiency and functionality of the interface by allowing commands to be intuitively input without requiring additional hardware or software input devices (e.g., a third-party keyboard) or overly complex layers of on-screen menus…”
In regards to Claim 8, Dellovo discloses applicants choosing which opportunities to apply to (and subsequently populating applications for), as discussed above.  This indicates that the non-selected jobs would include skipping the population and submission of the electronic application for the candidate for those non-selected opportunities (including the first employment opportunity, if that opportunity is not selected for application).  Devollo/Uservoice does not explicitly disclose wherein the [method/system] skips the first employment opportunity responsive to determining that the employment command is a third predefined single swipe motion, the third predefined single swipe motion is a single swipe motion across the input screen in a third direction, the [method/system] skips the population and submission [does not populate and submit] of the electronic application for the candidate for the first employment opportunity, however, Viswanath teaches skipping a [content/item] responsive to determining that a command is a third predefined input motion, the third predefined input motion is a single swipe motion across the input screen in a third direction, ([0009]; [0219], “promotion irrelevance command” and removal of irrelevant content)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice so as to have included skipping a [content/item] responsive to determining that a command is a third predefined input motion, the third predefined input motion is a single swipe motion across the input screen in a third direction as taught by Viswanath in order to “…improve the efficiency and functionality of the interface by allowing commands to be intuitively input without requiring additional hardware or software input devices (e.g., a third-party keyboard) or overly complex layers of on-screen menus…” (Viswanath, [0047]). 
In regards to Claim 9, Dellovo discloses:
modify employment search parameters to present more or less employment opportunities that have characteristics in common with the first employment opportunity based upon an employment command provided by the candidate. (column 12, ¶ 3-columnn 13, describes processes for iteratively using multiple criteria for matching an applicant to a job, as described above, these iteration further filter matching jobs to a smaller list based on additional criteria)
Devollo/Uservoice does not explicitly disclose performing these actions in response to a second employment command, however, Viswanath teaches loading of additional items responsive to determining that the employment command is a second predefined single swipe motion, ([0219], “bookmark command” indicates an intent to revisit an item similar to an intent for saving an item; [0074], additionally shows commands specifically for saving and item and/or adding an item to a favorites list)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice so as to have included performing these actions in response to a second employment command, as taught by Viswanath in order to “…improve the efficiency and functionality of the interface by allowing commands to be intuitively input without requiring additional hardware or software input devices (e.g., a third-party keyboard) or overly complex layers of on-screen menus…”. 
Claims 10, 11, 17, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo in view of Uservoice in further view of Viswanath in further view of Gray et al. (Patent No. US 9,406,103 B1).
In regards to Claims 10, 22, and 23, Viswanath discloses swiping in different directions indicating different specific actions, as discussed above.  Viswanath also teaches four or more different swipe directions associated with different actions ([0219]).  Devollo/Uservoice/Viswanath does not explicitly disclose flagging the first employment opportunity as spam responsive to determining that the employment command is a fourth predefined input motion, the fourth predefined input motion is a single swipe motion across the input screen in a fourth direction, instructing the employment opportunity selector to remove the employment opportunity from a job database, however, Gray teaches flagging the first [content/item] as spam responsive to determining that a command is a [fourth] predefined input motion, the [fourth] predefined input motion is a single swipe motion across the input screen in a fourth direction, the [method/system] instructing the [application] to remove the [content/item] (column 8, ¶ 1)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Devollo/Uservoice/Viswanath so as to have included flagging the first [content/item] as spam responsive to determining that a command is a [fourth] predefined input motion, the [fourth] predefined input motion is a single swipe motion across the input screen in a fourth direction, instructing the [application] to remove the [content/item], as taught by Gray.

In regards to Claims 11, Dellovo discloses:
present, via the touchscreen, the second employment opportunity responsive to determining that the employment command is one of the first predefined single swipe motion or the second predefined single swipe motion, the third predefined single swipe motion, or the fourth predefined single swipe motion. (column 2, ¶ 5, shows a command to find additional job listings related to the current job listing [NOTE: although the apply command is used in the parent claim as the “employment command”, this is based on the claim language to which it is applied and the reference does not limit “employment command” to only what is applied to Claim 1; additionally, the broadest reasonable interpretation of Claims 1 and 11 indicates that Applicant’s claimed invention does not limit the “employment command” to one type of command and therefore the prior art is applied in a similar manner])
While Devollo/Uservoice discloses a method for performing actions (such as displaying a second employment opportunity) in response to employment commands (such as to predefined input activities, including input gestures and/or swipes), Devollo/Uservoice does not disclose that displaying a second employment opportunity can be performed by any of the multiple listed predefined input activities.
However, the Examiner asserts that the data identifying each of the predefined input activities (first, second, third, fourth) are simply a label for the different predefined input activities and adds nothing to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., first, second, third, or fourth predefined input activities) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art as of the effective filing date of the claimed invention to have used any of the number of predefined input activities to perform displaying a second employment opportunity (or any other activity) because the specific input activity does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.  It would have been obvious that any number of input activities could be used with nay number of action how each specific action is performed.  Therefore, it would not matter which actions are matched to which input activities, as this would not affect the functioning of the claimed invention.
The combination of Devollo and Uservoice shows the use of a touchscreen, as discussed in the parent claim rejections, above.
In regards to Claims 17 and 20, Dellovo discloses:
one or more processors configured to: (Fig. 5A and related descriptions; Claim 1; multiple other places throughout the reference, shows the described activities being performed using a processors (these processors are also used to perform activities presented in the depending claims)) 
review, in real time during a session of a candidate on an employment app operating on a mobile device, a resume of the candidate that includes candidate information; (column 2, ¶ 3, shows the use of an application for interfacing by a user and job matching and data input being performed during the use of the application (“during a session”); column2, ¶ 7; column 5, ¶ 1, shows a resume being “reviewed” by the system extracting relevant information to be used for matching to and applying to jobs; column 4, ¶ 8, shows mobile devices (personal digital assistant, phone))
receive, during the session, a first employment preference of the candidate upon prompting via a [display/device]of the mobile device; (column 5, ¶ 1; column 12, ¶ 4; user is prompted to provide additional data including data related to employment preference)
applicant can apply to a job (“employment command”))
retrieve, during the session, the first employment opportunity based upon the candidate information and the first employment preference; (column 12, ¶ 3-columnn 13, describes processes for iteratively using multiple criteria for matching an applicant to a job, these multiple criteria can be represented by the extracted resume data that is used to match applicant’s to jobs and by the applicant entered data that is used to match applicant’s to jobs)
responsive to an employment command [via the display/device];
automatically populate an electronic application for the first employment opportunity utilizing the candidate information (column 8, ¶ 1, shows auto-population of an application using collected applicant data in response to applicant selecting and input) 
automatically submit the electronic application to an employer corresponding to the first employment opportunity. (column 8, ¶ 1, includes automatic apply function) 
present a second employment opportunity via the [display/device]. (column 2, ¶ 5, shows a command to find additional job listings related to the current job listing [NOTE: although the apply command is used in the parent claim as the “employment command”, this is based on the claim language to which it is applied and the reference does not limit “employment command” to only what is applied to Claim 1; additionally, the broadest reasonable interpretation of Claims 1 and 11 indicates that Applicant’s claimed invention does not limit the “employment command” to one type of command and therefore the prior art is applied in a similar manner])
Dellovo shows the above actions being performed in response to input commands.  Additionally, Devollo discloses the ability to perform multiple actions in response to a single input command (such as populating and submitting an electronic application, column 8, ¶ 1, as described above).  Dellovo doesn’t explicitly disclose that the employment command is determined to be a first predefined input gesture, however, 
Uservoice teaches that an [input] command used for performing multiple actions  is a first predefined single swipe motion (page 9 of the document, “Andrew Mueller”; page 11 of the document, “Tom Casey”, shows the device/service having the ability to perform multiple actions with a single swipe (“read and archive”))
Modifying the system of Dellovo so as to have included an employment command being a first predefined swipe gesture as taught by Uservoice would have been obvious to one of ordinary skill in the art, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (portable telecommunication devices) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art as of the effective filing date of the claimed invention.  Dellovo explicitly discloses that the invention can be performed using a portable telecommunications device (column 4, ¶ 7, personal digital assistant, phone, etc.).  Uservoice also discloses that the invention can be performed using a portable telecommunications device related to iOS which is a mobile device operating system).  The teachings of Uservoice shows these types of devices being capable of 
Dellovo explicitly states the use of mobile devices (such as phones or PDAs).  Those type of mobile devices were well-known, at the time of the reference, to have touchscreen display and input capabilities.  Although Dellovo does not explicitly state verbatim that the mobile devices have touchscreen capabilities, Uservoice does teach touchscreen inputs (via the swipe motion inputs as discussed above).  It is also noted that Dellovo does not disclose any material precluding or discouraging the use of touchscreens.
One of ordinary skill in the art would have recognized that applying the known technique of Uservoice would have yielded predictable results.  It would have been recognized that applying the technique of Uservoice to Dellovo would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such touchscreen features into similar systems.  Further, using a touchscreen in conjunction with mobile input devices for collecting data and choice selections, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow the use of common and popular methods of interacting with a devices and/or software applications.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
“bookmark command” indicates an intent to revisit an item similar to an intent for saving an item; [0074], additionally shows commands specifically for saving and item and/or adding an item to a favorites list)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice so as to have included saving the first [content/item] for the candidate responsive to determining that a command is a second predefined single swipe motion, the second predefined single swipe motion is a single swipe motion across the input screen in a second direction, the app manager saves a first [content/item] to enable subsequent access of the [content/item] as taught by Viswanath in order to “…improve the efficiency and functionality of the interface by allowing commands to be intuitively input without requiring additional hardware or software input devices (e.g., a third-party keyboard) or overly complex layers of on-screen menus…” (Viswanath, [0047]). 
“promotion irrelevance command” and removal of irrelevant content, skipping a first item and loading a second item is equivalent to “replacing” the item in a display)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice so as to have included skipping a [content/item] responsive to determining that a command is a third predefined single swipe  motion, the third predefined single swipe  motion is a single swipe motion across the input screen in a third direction as taught by Viswanath in order to “…improve the efficiency and functionality of the interface by allowing commands to be intuitively input without requiring additional hardware or software input devices (e.g., a third-party keyboard) or overly complex layers of on-screen menus…” (Viswanath, [0047]). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Devollo/Uservoice/Viswanath so as to have included flagging the first [content/item] as spam responsive to determining that a command is a [fourth] predefined single swipe  motion, the [fourth] predefined single swipe  motion is a single swipe motion across the input screen in a fourth direction, instructing the [application] to remove the [content/item], as taught by Gray.
Devollo/Uservoice/Viswanath discloses a “base” method/system in which input gestures are used to initiate different actions, as shown above.  Gray teaches a comparable method/system in which input gestures are also used to initiate actions, as shown above.  Gray also teaches an embodiment in which the first [content/item] is flagged as spam responsive to determining that a command is a [fourth] predefined single swipe  motion, the [fourth] predefined single swipe  motion is a single swipe 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo in view of Uservoice in further view of Dubey (Pub. No. US 2014/0207564 A1).
In regards to Claim 12, Devollo/Uservoice does not explicitly disclose limiting a number of employment opportunities presented to the candidate during a first predetermined time period, however, Dubey teaches limiting a number of employment opportunities presented to the candidate during a first predetermined time period ([0007]; [0119]; [0120])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Devollo/Uservoice so as to have included limiting a number of employment opportunities presented to the candidate during a first predetermined time period, as taught by Dubey. 

In regards to Claim 13, Devollo/Uservoice does not explicitly disclose monitoring the number of employment opportunities presented to the candidate in the first predetermined time period; and stop presenting employment opportunities to the candidate for a second predetermined time period responsive to determining that the number of employment opportunities presented during the first predetermined time period is greater than a first threshold, however, Dubey teaches monitoring the number of employment opportunities presented to the candidate in the first predetermined time period; and stop presenting employment opportunities to the candidate for a second predetermined time period responsive to determining that the number of employment opportunities presented during the first predetermined time period is greater than a first threshold ([0007]; [0119]; [0120])

Devollo/Uservoice discloses a “base” method/system in which job descriptions that may be of interest to an applicant are presented to applicants, as shown above.  Dubey teaches a comparable method/system in which content (including job descriptions) that may be of interest to a user are presented to the user, as shown above.  Dubey also teaches an embodiment in which the number of employment opportunities presented to the candidate in the first predetermined time period is monitored; and presenting employment opportunities to the candidate is stopped for a second predetermined time period responsive to determining that the number of employment opportunities presented during the first predetermined time period is greater than a first threshold, as shown above.  One of ordinary skill in the art would have recognized the adaptation of monitoring the number of employment opportunities presented to the candidate in the first predetermined time period; and stop presenting employment opportunities to the candidate for a second predetermined time period responsive to determining that the number of employment opportunities presented during the first predetermined time period is greater than a first threshold to 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo in view of Uservoice in further view of Dubey in further view of Cook et al. (Pub. No. US 2006/0149674 A1, as used for evidence)
In regards to Claim 14, Devollo/Uservoice does not explicitly disclose stopping for a second predetermined time period, at least one of [a] presenting employment opportunities to the candidate and [b] submitting electronic applications upon the app manager submitting a predetermined number of applications for the candidate during a first predetermined time period.  However, Dubey teaches wherein the app manager stops presenting employment opportunities to the candidate for a predetermined time period upon a predetermined number of instances of an activity during another predetermined time period.  ([0007]; [0119]; [0120])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Devollo/Uservoice so as to have included wherein the app manager stops presenting employment opportunities to the candidate for a predetermined time period upon a predetermined number of instances of an activity during another predetermined time period, as taught by Dubey.
Devollo/Uservoice discloses a “base” method/system in which job descriptions that may be of interest to an applicant are presented to applicants, as shown above.  
Devollo/Uservoice/Dubney does not explicitly disclose that the predetermined number of instances of an activity during another predetermined time period is submitting a predetermined number of applications.  However, Devollo/Uservoice/Dubney does demonstrate the ability to monitor activities during a time period in order to determine that presenting opportunities should be stopped in a second time period (as discussed above).  Devollo/Uservoice/Dubney also disclose the ability to apply to presented opportunities (as discussed above).  It would have been obvious to one of ordinary skill in the art that Devollo/Uservoice/Dubney could simply substitute monitoring the number of presented opportunities with monitoring the number of applications sent, since it would be performed in a similar manner, regardless of what activity is being monitored/counted.  One of ordinary skill in the art would recognize that 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice/Dubney so as to have included that the predetermined number of instances of an activity during another predetermined time period is submitting a predetermined number of applications in order to protect users of the system from being victims of negative use, such as potential fraudulent behaviors (see Cook, [1040], excessive numbers of applications can be indicative of fraud). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellovo in view of Uservoice in further view of Powell et al. (Pub. No. US 2006/0265258 A1).
In regards to Claim 15, Devollo/Uservoice discloses the ability of an auto-populating apply tool to be used if a sufficient amount of information has been provided to the system and in response to predefined single swipe  gesture. (column 8, ¶ 3)
Devollo/Uservoice discloses performing activities in response to detecting a first input motion, as described above.  Devollo/Uservoice does not explicitly disclose the application populate is to determine whether the application is able to be populated utilizing only the candidate information; and the app manager is to prompt for and receive additional information from the candidate to enable the application populator to populate the application in response to the application populator determining that the application is unable to be populated utilizing only the candidate information.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Devollo/Uservoice so as to have included the application populator is to determine whether the application is able to be populated utilizing only the candidate information; and the app manager is to prompt for and receive additional information from the candidate to enable the application populator to populate the application in response to the application populator determining that the application is unable to be populated utilizing only the candidate information.as taught by Powell in order to allow the benefit of allowing applications to be prepared automatically using known information while also ensuring that applications are complete before submitting (Powell, [0008]; [0009]; [0021]; [0064]; [0098]). 

Response to Arguments
Applicant’s arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §103
Applicant argues that Dellovo does not teach a single input swipe motion nor does it teach populating application, submitting applications, or displaying another 
Applicant argues that Uservcoie does not teach populating application, submitting applications, or displaying another opportunity.  Uservoice was not used to teach these laments.  The elements argued by Applicant were rejected using the combination of Devollo and Uservoice.  
Applicant is reminded, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s remarks regarding the benefits of using swipe motion for websites or apps (faster, easier) does not address the novelty of the claimed invention.  Applicant has not demonstrated that using this type of process was not or could not be used prior to the claimed invention.  Prior to applicant’s priority date (April 2017), it was not uncommon for mobile devices to have touchscreen input capabilities (including swiping).  The touchscreen and swiping technology is not new (as also shown in the prior art).  Even if it was not specifically used for employment searches and applications (which Examiner is not conceding but posturing for argument sake), the technology used to perform the activities would be the same.  Simply applying it to a new 
Applicant argues that one of skill in the art would not find it obvious or helpful to replace the push buttons in Dellovo with the swipe inputs of Uservoice.  Applicant does not provide arguments explaining how/why this would be true.  Examiner disagrees and believes that one of skill in the art would find it obvious or helpful to replace the push buttons in Dellovo with the swipe inputs of Uservoice, since it would simply involve replacing the buttons for each input choice with a swipe motion.  Both of these technologies were known and available at the time of Applicant’s claimed invention and the skill provided in the prior art shows the ability to perform both of these versions.
The arguments related to Claim 17 are similar to the ones provided for Claim 1 and are covered by the above response.  For example, arguments provided for Viswinath and Grey involve additional piecemeal arguments and/or arguments related to the use of the technology in a particular environment or for a specific type of data.
II. Affidavit-traversing rejections or objections rule 132



Additional prior art not relied upon
Applicant is made aware of the following references discuss job/social recruiting applications that may be applicable to the claimed invention, such as Switch, Jobr, Blonk, and Weave:
Len, April (New Tinder Style Apps For Recruiting Talent). web.archive.org. 12 March 2015. Retrieved: 4/13/2020. <URL:https://web.archive.org/web/
20161227053354/https://www.crowdstaffing.com/blog/new-tinder-style-apps-for-recruiting-talent>. entire document
Kanoff, Emily (Meet Switch-the Tinder of Job Search Apps). 
stylecaster.com. 2015. Retrieved: 4/13/2020. <URL:https://stylecaster.com/switch-the-tinder-of-job-search-apps/>. entire document

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             March 5, 2021


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624